Citation Nr: 0317560	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  02 05 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for the service-connected post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from November 1967 to November 
1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2000 rating decision by the RO. 

The veteran testified at a personal hearing before the 
undersigned Acting Veterans Law Judge in January 2003.

The veteran currently asserts that he is unemployable due to 
the service-connected PTSD.  The Board finds that the 
veteran's assertions serve to establish an informal claim of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  
As such, the Board refers this matter to the RO for 
appropriate development and adjudication.  



REMAND

In December 2000, the RO granted service connection for PTSD 
with an initial 30 percent rating assigned.  The veteran 
timely appealed the initial 30 percent rating, asserting that 
the service-connected PTSD is severe enough to warrant a 
rating in excess of 30 percent and that the PTSD has rendered 
him unemployable.  

The veteran was afforded a VA examination in October 2000.  
The examination report notes that the veteran was employed at 
the time of the examination.  The examiner diagnosed PTSD 
with a Global Assessment of Functioning (GAF) score of 65 
with moderate symptomatology and moderate difficulty in 
social and occupational functioning.  The examiner noted that 
the veteran did have constructive healthy relationships and 
was working full time.  

Submitted with the veteran's April 2001 Notice of 
Disagreement (NOD) was a handwritten note from the veteran's 
doctor indicating that the veteran was unemployable due to 
his PTSD and that he needed an increase in the disability 
rating to 70-100 percent.  

VA inpatient treatment records show that the veteran was 
admitted for PTSD symptoms and suicidal ideation from August 
13, 2001 to August 21, 2001.

At his personal hearing in January 2003, the veteran 
testified that he had received Social Security Disability for 
the PTSD since February 2001.  Records, documenting the award 
of Social Security Disability and records relied upon in 
determining the award are not currently of record.  These 
records should be obtained and associated with the claims 
file.  

The veteran also testified that he sought treatment from Dr. 
Nunn every two weeks.  These records should also be obtained 
and associated with the claims file.  

Finally, the Board finds that the veteran should be 
reexamined to determine if the service-connected PTSD has 
increased in severity since the last examination in October 
2000, particularly in light of the veteran's assertions that 
he has since become unemployable due to the service-connected 
PTSD.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all health 
care providers who have treated him for 
the service-connected PTSD, which have 
not previously been identified or 
obtained.  Thereafter, the RO should 
obtain legible copies of all records from 
any identified treatment source not 
currently of record, in particular those 
records from Dr. Nunn.  In addition, the 
RO should obtain copies of all VA 
treatment records of the veteran, that 
are not currently in the claims folder.  
The RO should also afford the veteran an 
opportunity to provide additional 
argument and information to support his 
application for benefits.  The veteran 
should be afforded a reasonable amount of 
time to obtain and submit such evidence 
to the RO.  Once obtained, all records 
must be associated with the claims 
folder.  

2.  The RO should contact the Social 
Security Administration and request all 
pertinent documentation pertaining to any 
claim of Social Security by the veteran 
including any medical records that Social 
Security has regarding the veteran.  
These records should be associated with 
the claims file.

3.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the current nature and extent 
of the veteran's service-connected PTSD.  
All indicated tests must be conducted.  
The claims folder must be made available 
to and reviewed by the examiner prior to 
the requested study.  The examiner is 
requested to use a multiaxial assessment, 
to assign a GAF score, explain what the 
assigned score represents, and to 
reconcile that score with earlier GAF 
scores.  Where possible, the examiner 
should provide medical findings in terms 
consistent with the current criteria for 
rating psychiatric disorders.  The 
examiner should also opine as to whether 
the veteran is unemployable due to the 
PTSD based on the veteran's job 
experience and level of education.  A 
complete rationale for each opinion 
expressed must be provided.  The report 
of the examination should be associated 
with the veteran's claims folder.

4.  Following completion of the 
development requested hereinabove, the RO 
must undertake to review the veteran's 
claims.  The RO in this regard must ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed.  If any benefit sought on 
appeal remains denied, then the veteran 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




